Citation Nr: 1645980	
Decision Date: 12/07/16    Archive Date: 12/20/16

DOCKET NO.  14-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected diabetes mellitus type II and bilateral peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970 in the United States Army and from August 1972 to June 1974 in the United States Navy.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was later transferred to the Indianapolis, Indiana RO.

The issues of entitlement to service connection for diabetes mellitus and right and left lower extremity peripheral neuropathy were also denied in the September 2011 rating decision and appealed by the Veteran.  However, they were granted in a June 2014 rating decision, and therefore, are no longer before the Board.  

In August 2013, the Veteran submitted a statement indicating that he is unable to work as a result of his service-connected disabilities.  A claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been adjudicated by the RO and so is REFERRED for appropriate action.

The record before the Board consists of both a paper file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral leg disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A November 2004 rating decision denied a claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not perfect his appeal of that decision.

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder NOS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As the Board's decision herein to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

II. Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III. Analysis

The Veteran is seeking to reopen a previously denied claim seeking service connection for an acquired psychiatric disorder.  The claim was initially denied in November 2004 on the basis that there was neither a verified in-service stressor nor a diagnosis of PTSD.  The Veteran filed a notice of disagreement in April 2005, and a statement of the case was issued in December 2005.  The Veteran filed a substantive appeal in January 2006, but in November 2006, he withdrew the appeal.  Therefore, the November 2004 rating decision became final.  

Since the prior final denial, VA treatment records have been received that show that the Veteran is receiving mental health treatment, with a diagnosis of anxiety disorder NOS, r/o PTSD noted in October 2013.  This evidence is new in that it was not of record in November 2004 and material as it relates to an unestablished fact at the time of the prior claim, namely the presence of an acquired psychiatric disorder that may have been incurred in service.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is in order.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety disorder NOS, is granted.


REMAND

The Board determines that a remand is necessary to allow for further development of the service connection claims. The Veteran has indicated treatment at the Bloomington VA clinic, and the treatment notes of record show that he was receiving ongoing treatment at that facility beginning in September 2012 and continuing through June 2014, the most recent VA treatment note of record.  The Board presumes that the Veteran continued to receive care at VA after June 2014.  Therefore, all VA treatment notes for the Veteran dated from June 2014 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Further, at the September 2011 VA examination, the Veteran provided new details about his claimed in service stressor, including that it occurred in the middle or last part of his tour when he was stationed at Quan [sic] Tri.  Consequently, the Board determines that the RO should formulate a request to JSRRC in an effort to verify the Veteran's claimed in-service stressor. 

In addition, the Veteran was afforded a VA psychiatric examination, but the examination was conducted in September 2011, prior to the Veteran's starting VA mental health treatment and his diagnosis of anxiety disorder NOS.  Therefore, the Board determines that another VA psychiatric examination should be performed to assess the nature and etiology of the Veteran's acquired psychiatric disorder.

Finally, the Veteran was not provided a VA examination to assess the existence and etiology of his bilateral leg disability.   The Veteran states that he has discoloration and sores of his legs that are a result of his service-connected diabetes mellitus.  The Veteran is competent to speak to having such symptoms as they are readily observable.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, he should be provided a VA examination to determine the nature and etiology of a bilateral leg disability other than his peripheral neuropathy. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from June 2014 to the present.

2.  Formulate a request to JSRRC for verification of the Veteran's claimed stressor of an explosion as described at the September 2011 VA psychiatric examination.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused the PTSD.

With regard to the Veteran's alcohol dependence, the examiner should specifically comment on the Veteran's assertions that he uses alcohol to cope with psychiatric symptoms due to another acquired psychiatric disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of a bilateral leg disability present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any bilateral leg disability other than peripheral neuropathy present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused or aggravated beyond normal progression by one or more of the Veteran's service-connected disabilities.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


